IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-40680
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

ALFONSO CASARES,

                                                            Defendant-Appellant.
                  __________________________________________

                     Appeal from the United States District Court
                          for the Southern District of Texas
                              USDC No. M-00-CR-20-2
                  __________________________________________
                                    June 1, 2001

Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*
       Alfonso Casares appeals his jury conviction for conspiracy to commit money

laundering. He argues that there is insufficient evidence to support his conviction.

He also argues that the district court’s written judgment, in addition to referring to

18 U.S.C. § 1956(h), erroneously cites to § 1956(a)(1)(A)(i) when it should have
cited to § 1956(a)(1)(B)(i).

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      After reviewing the briefs of the parties and the evidence adduced at trial, we
hold that a rational trier of fact could have concluded beyond a reasonable doubt

that Casares conspired to commit money laundering. See United States v. Ortega

Reyna, 148 F.3d 540, 543 (5th Cir. 1998); see also United States v. Wilson, ___
F.3d ___ (5th Cir. Apr. 19, 2001, No. 00-20041), 2001 WL 396700 at *11 (listing

elements of offense). With regard to Casares’ second argument, the Government

concedes that the judgment’s citation to 18 U.S.C. § 1956(a)(1)(A)(i) was error

which should be corrected. Accordingly, we AFFIRM Casares’ conviction but
REMAND the case to the district court so that the judgment’s citation to 18 U.S.C.
§ 1956(a)(1)(A)(i) can be deleted and replaced with a citation to 18 U.S.C.
§ 1956(a)(1)(B)(i). See United States v. Sapp, 439 F.2d 817, 821 (5th Cir. 1971).

      AFFIRMED AND REMANDED.




                                         2